I)ISN1 ISS: Opinion flied October 2. 2012




                                                In The
                                         uf 41I1ra1l
                                      QLfl11t

                          FiftIj 1itrirt nf tixai at a11a
                                        No. 054 2-00598CV


                              RING() I)RILIJNG I, L.P., Appellant

                                                 V.

                             VICTORY DRILLING, INC., Appellee


                        On Appeal from the 95th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-Ii-14896


                               MEMORANDUM OPINION
                        Before Justices O’Neill, FitzG erald,and Lang-Miers
                                    Opinion By Justice O’Neill

       Before the Court is appellant’s motion to dismiss the appeal. Appellant informs the Court

that the accelerated appeal is now moot. Accordingly, we grant appellant’s nyition and dismiss the

appeal. See TEX. R. App. P. 42.! (a)( 1).




                                                        LLJILL
                                                      JUSTICE /

1205 98F.P05
                                      Q..L1IrL tL   _\p’etk.
                        fift1i Ji
                               Irirt tf Ltct t1 JaLIa;
                               1

                                         JUDGMENT
RING() I)RILl1NCi I, I..P .,Appellant                Appeal from the 95th Judicial District Court
                                                     of Dallas County, Texas. (Tr.Ct.No. DC-i I   -




No. O5-12-O5)8-CV             V.                     14896).
                                                     Opinion delivered by Justice O’Neill, Justices
VICTORY DRILLING, INC., Appellee                     FitzGerald and Lang..Miers, participating.


       Based on the Court’s opinion of this date, the appeal is I)JStiJISSEI).

        It is ORDEREI) that appeilee, Victory Drilling, Inc., recover its costs of the appeal from
appellant, Ringo Drillmz I L P


J udgment entered October 2, 20! 2,